STOItY. Circuit Justice.
The court do not admit the validity of either of the grounds assumed in this defence. The 12th section of the act.on which this indictment is founded, does not limit the offence to the high seas. It declares, that “if any seaman shall confine the master of any ship or other vessel, or endeavour to make a revolt in such ship, such person or persons so offending. &c. Ac.” The argument is, that because certain other offences, enumerated in tin* preceding part of this section, are limited to the high seas, or the seas, therefore the same limitation should be constructively given to this clause. We have no authority to interpose any such limitation, unless the preceding connexion necessarily requires it. which it certainly does not. The clause in controversy is introduced by the disjunctive “or,” and contains an enumeration of new substantive offences; and as the mischief is the same, whether the offences be committed in port or on the seas, we see nothing in the language, or in the policy of the law. to justify us in inserting a new restriction into ;he statute.
As to tlu> other point, it would be suf- | ffcient to say, that the very terms of the i shipping articles remove the whole ground i of argument. The words are. “Henry ¡ Prince. Jr., master, or whoever else shall i go as master.” How then can we say, that ¡ the contract is dissolved, when the very j case, which has arisen, is specially 'provid- j ed for? But we are clearly of opinion, that | even without this clause the same rule must ¡ prevail. The shipping contract is not dis- | solved by the substitution of a new master, I in consequence of the sickness or death of ! the first master, during the voyage. It j would be most disastrous to the interests of | commerce, and to the. interests of seamen j themselves, if such a construction should ■ prevail. The contract, though made by the • master, is. in fact, a contract with the own- ¡ ers for the voyage; and it is not in the power of either party to put an end to it by the mere substitution of a new master. There is no implied condition, that the contract shall be void, unless the master, who makes the contract, continues to be master during the whole voyage.
The case of apprenticeships does not apply. That stands upon principles of public policy and personal confidence, which do not enter into the general contract of hire, either of mariners or of other persons.
Could it be contended for a moment, that the contract for wages was dissolved by the death of the. owner during the voyage"! And yet he is as much a contracting party as the master. If the evidence is believed, and it is wholly uncontroverted, there is no doubt of the legal guilt of the prisoners.
Yerdict for the United States.